| Case 2:20-cv-14144-JEM Document5 Entered on FLSD Docket 05/29/2020 Page 1of1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 2:20-CV-14144-JEM

Plaintiff:

VS. MS12020002963

Defendants:
SEBRING NP SERVICES, LLC and AMY DE LA FUENTE

For:

Christopher J. Saba

Wenzel Fenton Cabassa, P.A.
1110 N. Florida Ave.

Suite 300

Tampa, FL 33602

Received by MERCURY SERVE, INC. on the 15th day of May, 2020 at 10:21 am to be served on Sebring
NP Services, LLC c/o Registered Agent: Amy De La Fuente, 4625 Adrienne St., Sebring, FL 33872.

 

I, GUY W. ALLEN, do hereby affirm that on the 15th day of May, 2020 at 2:12 pm, I:

SUBSTITUTE served by delivering a true copy of the Summons In A Civil Action and Complaint And
Demand For Jury Trial, Final Demand Letter dated 5/15/20, with Obligations, and Notices of
Electronic Filing with the date and hour of service endorsed thereon by me, to: Evelyn Sheen as Co
Resident / Daughter at the address of: 4625 Adrienne St., Sebring, FL 33872, the within named
person's usual place of Abode, who resides therein, who is fifteen (15) years of age or older and informed
said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 17, Sex: F, Race/Skin Color: White, Height: 5'4", Weight: 135, Hair:
Light Brown, Glasses: N

| certify that 1 am over the age of 18, have no interest in the above action. “Under penalty of perjury, |
declare that | have read the foregoing affidavit and that the facts stated in it are true and correct, that| ama
court appointed, certified process server in good standing for the judicial circuit in which service was
effected in accordance with Florida Statutes, and have no interest in the above action pursuant to F.S.

92.525(2)."

GUY W. ALLEN
CA-593

  

MERCURY SERVE, INC,

412 EAST MADISON ST. STE 815
TAMPA, FL 33602

(813) 223-5400

Our Job Serial Number: MSI-2020002963

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1¢
